—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered January 5, 1999, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We have previously examined the issues raised on this appeal on the codefendant’s appeal (see, People v Fergas, 272 AD2d 340). In Fergas, we held that the trial court properly determined that the facially race-neutral reasons proffered by the codefendant’s counsel in response to the People’s reverseBatson objection were pretextual (see, People v Louis, 239 AD2d 435; People v Richie, 217 AD2d 84; People v Bailey, 200 AD2d 677; see also, People v Willard, 226 AD2d 1014; People v Jupiter, 210 AD2d 431). The same result is required here, since the defendant’s counsel also proffered reasons which were pretextual in response to the People’s reverse-Batson objection. O’Brien, J. P., Friedmann, Smith and Cozier, JJ., concur.